 In the Matter of PEKIN WOOD PRODUCTS Co.andLOCAL UNION 2930,LUMBER & SAWMILLWORKERS DIVISION OF THE UNITED BRrnn:FR-HOOD OFCARPENTERS AND JOINERS OF AMERICA, AFFILIATEDWITH THEAMERICAN FEDERATION OF LABORCase No. R-2925.-Decided September18, 1941Jurisdiction:wood products manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal of Company to accord union recognition until it is certified by the Board ;election necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees, excluding foremen, assistant foremen, timekeepers, plant-protectionemployees, clerical employees, confidential salaried employees, salaried engi-neers, and janitors ; no controversy as to.Larkin, Rathbone and Perry, by Mr. John B. Leary,of New York.City, andMr. John C. SheffieldandMr. W. G. Denning,of Helena,Ark., for the Company.Mr. Charles F. Mendenhall,of Little Rock, Ark., andMr. Wilson E.Ray,of Memphis, Tenn., for the Union.Mr. William H. Bartley,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 11, 1941, Local Union 2930, Lumber & Sawmill WorkersDivision of the United Brotherhood of Carpenters and Joiners ofAmerica, affiliated with the American Federation of Labor, hereincalled the Union, filed with the Regional Director for the FifteenthRegion (New Orleans, Louisiana) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Pekin Wood Products Co., West Helena, Arkansas, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On July 26, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to section 9 (c) of the Act and Article III, Section 3, of Na-35 N. L. R. B., No. 112.495 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Director to conduct it and to provide for an appropriate hearing upon duenotice.On August 16, 1941, the Acting Regional Director issued a noticeof hearing, copies of which were duly served upon the parties.Pur-suant to notice, a hearing was held on August 23, 1941, at Helena,Arkansas, before Charles A. Kyle, the Trial Examiner duly designatedby the Chief Trial Examiner.All parties were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties. - During the course of thehearing the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYPekin Wood Products Co., an Arkansas corporation with its prin-cipal office and place of business at West Helena, Arkansas, is engagedin dimensioning wood parts for passenger automobile bodies -and trucksand in making shipping boxes for automobile manufacturers., Be-tween July 1, 1940, and June 30, 1941, the Company purchased morethan 7,000,000 feet of hardwood, 800,000 feet of pine, 600,000 feet ofplywood, and 15,000,000 feet of dressed pine.Approximately 40 percent of the hardwood, 87 per cent of the rough pine, 99 per cent of theplywood, and 70 per cent of the dressed pine were purchased from ven-dors who shipped from States other than Arkansas.The Companyalsopurchased certain miscellaneous materials outside the State ofArkansas during the same period.The Company sells and ships 100per cent of its manufactured parts to purchasers outside the State ofArkansas.II.THE ORGANIZATION INVOLVEDLocal Union 2930, Lumber & Sawmill Workers Division of theUnited Brotherhood of Carpenters and Joiners of America, is a labororganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union has requested the Company to recognize it as the ex-clusive bargaining representative of the employees in the unit claimed PEKIN WOOD PRODUCTS CO.497by the Union to be appropriate.The Company has refused to recog-nize the Union until the Board certifies it as the exclusive representa-tive.A statement of the Trial Examiner introduced in evidence showsthat the Union represents a substantial number of employees in theunit hereinafter found appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.'IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerce'and the free flow of commerce.V.THE APPROPRIATE UNITThe Union contends that all production and maintenance em-ployees in the West Helena, Arkansas, plant, excluding foremen,assistant foremen, timekeepers, plant-protection employees, clericalemployees, confidential salaried employees, salaried engineers, andjanitors, constitute a unit appropriate for the purposes of collectivebargaining.The Company expressed no view as,to the appropriateunit.We see no reason to find a unit different from the one re-quested by the Union.We find that all production and maintenance employees of theCompany in the West Helena, Arkansas, plant, excluding foremen,assistant foremen, timekeepers, plant-protection employees, clericalemployees, confidential salaried employees, salaried engineers, andjanitors, constitute a unit appropriate for the purposes of collectivebargaining.We further find that such unit will insure' to the em-ployees of the Company the full benefit of their right to self-organi-zation and to collective bargaining and otherwise effectuate thepolicies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisencan best be resolved by an election by secret ballot.'The Trial'Examiner's statement shows that the Union presented to him 474 applica-tion cards dated in the period from April 1 to June 1, 1941,332 of which bore signaturesof persons whose names appeared on the Company's pay roll for the period. ending July19, 1941.There were approximately 366 employees on the pay roll of July 19,1941.Theparties agreed at the hearing that there are usually 400 to 600 employees on the pay roll- 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union requested that the pay roll for the period ending June15, 1941, be used to determine eligibility to vote in the election butgave no reasons for its request.The Company expressed no viewas to the eligibility date.We see no reason for departing from ourusual practice, and therefore we shall direct that those eligibly tovote in the election shall be the employees in the appropriate unitwho are employed by the Company during the pay-roll period im-mediately preceding the date of the Direction of Election herein,subject to such additions and limitations as are hereinafter set forthin the Direction.Upon the basis of the above findings of fact and upon the entirei ecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the- repre-sentation of employees of Pekin Wood Products Co., West Helena,Arkansas, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production' and maintenance employees of the Company intheWest Helena, Arkansas, plant, excluding foremen, assistant fore-,men, timekeepers, plant-protection employees, clerical employees,confidential salaried employees, salaried engineers, and janitors, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in The NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of'the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Pekin Wood Products Co., West Helena, Arkansas, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30), days from the date of this Direction of Election,under the direction and supervision of the Regional Director forthe Fifteenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees employed by the Company in the West Helena, Arkansas,plant during the pay-roll period immediately preceding the date ofthisDirection of Election, including employees who did not work PEKIN WOOD PRODUCTS CO.499during said pay-roll period because they were ill or on vacation orin the active military service or training of the United States, ortemporarily laid off, but excluding foremen, assistant foremen, time-keepers, plant-protection employees; clerical employees, confidentialsalaried employees,salaried engineers, and janitors,and employeeswho have since quit or been discharged for cause, to determine -whether or not they desire to be represented by Local Union 2930,Lumber & Sawmill Workers Division of the United Brotherhoodof Carpenters and Joiners of America, affiliated with the AmericanFederationof Labor, forthe purposes of collective bargaining.451270-42-vol. 35-3311